PER CURIAM.
We affirm the appellant’s conviction and term of probation imposed upon his entry of a plea of nolo contendere to a charged violation of section 800.04, Florida Statutes (1991). The arguments the appellant presents about the voluntariness of his plea and the trial court’s denial of his motion to withdraw his plea are without merit. We do agree, however, with the argument that certain probation conditions were improperly imposed.
Accordingly, we strike probation condition 25 because it does not accurately reflect the special condition regarding contact with children agreed to and orally imposed at the appellant’s sentencing hearing. Hart v. State, 651 So.2d 112 (Fla. 2d DCA 1995). The condition imposed at the sentencing hearing controls. We also strike probation condition 3 which deals with weapons and firearms possession because it was not orally pronounced at sentencing at all. George v. State, 624 So.2d 824 (Fla. 2d DCA 1993).
DANAHY, A.C.J., and PARKER and BLUE, JJ., concur.